DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Doyle (Reg. No. 60,429) on July 20, 2022.
The application has been amended as follows: 

Claim 1 (Currently Amended)  A fiber optic cable, comprising: 
a cable jacket having an outer surface defined by a cable jacket outer diameter JOD and an inner surface defined by a cable jacket inner diameter JID; 
a plurality N of optical fibers, where N ≥ 4, contained within the cable jacket and positioned a distance away from the cable jacket inner diameter, 
wherein each optical fiber comprises a core, a cladding surrounding the core, and at least one coating surrounding the core, the at least one coating having a coating diameter less than or equal to about 200 microns, 
wherein the cable jacket outer diameter JOD is less than or equal to 1 mm, and 
wherein the cable jacket comprises at least one material having a coefficient of friction ranging from about 0.04 to about 0.4, thereby allowing relative movement between the cable jacket and the cable core and/or optical fiber.

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on July 6, 2022 have all been considered and made of record (note the attached copy of form PTO-1449).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The fiber optic cable defined by claim 1, comprising: 
a cable jacket having an outer surface defined by a cable jacket outer diameter JOD and an inner surface defined by a cable jacket inner diameter JID; 
a plurality N of optical fibers, where N > 4, contained within the cable jacket and positioned a distance away from the cable jacket inner diameter, 
wherein each optical fiber comprises 
a core, 
a cladding surrounding the core, and 
at least one coating surrounding the core, 
the at least one coating having a coating diameter less than or equal to about 200 microns, 
wherein the cable jacket outer diameter JOD is less than or equal to 1 mm, and 
wherein the cable jacket comprises at least one material having a coefficient of friction ranging from about 0.04 to about 0.4, thereby allowing relative movement between the cable jacket and the cable core and/or optical fiber; or
The fiber optic cable defined by claim 17, comprising: 
a cable jacket having an outer diametrical surface defined by a cable jacket outer diameter JOD and an inner diametrical surface defined by a cable jacket inner diameter JID; 
a plurality N of optical fibers, where N > 4, contained within the cable jacket and positioned a distance away from the cable jacket inner diameter, 
wherein each optical fiber comprises 
a core, the core having an outer radius r1; 
a cladding surrounding the core, the cladding having an outer radius r4, wherein r4 is less than 45 microns; 
a primary coating surrounding the cladding, the primary coating having
 an outer radius r5 and a thickness tP > 10 microns, 
an in situ modulus EP, wherein EP is 0.35 MPa or less, and 
a spring constant χP <1.6 MPa, where χP = 2EP r4/ tP; and 
a secondary coating surrounding the primary coating, the secondary coating having 
an outer radius r6 and a thickness tS=r6 - r5, and 
an in situ modulus of 1200 MPa or greater; 53Attorney Docket No.: HI18-035 
wherein 
tS is greater than 10 microns, 
the outer radius r6 is about 90 microns or less, and 
the optical fiber has a mode field diameter MFD greater than about 8.2 microns at 1310 nm, 
a fiber cutoff wavelength of less than 1310 nm, and 
the optical fiber exhibits a bend loss when wrapped around a mandrel having a diameter of 10 mm, of less than 1.0 dB/turn at a wavelength of 1550 nm.
Claims 2-16 depend from claim 1, and claims 18-20 depend from claim 17.
 Lang et al. (WO 2018/153489 A1) discloses a cable (1) including four optical fibers (2) embedded in an inner layer (10) and an outer layer (12) with an outer diameter of 920 micrometers (see Figure 1 and page 10, lines 4-17).  The cable of Lang et al. differs with respect to the cable of the present invention (see claim 1 of the present invention) in that the optical fibers in the invention of Lang et al. are embedded in inner layer (10) and are not free to move, while claim 1 of the present application requires that in addition to the cable jacket having an outer diameter less than or equal to 1 mm, the cable jacket comprises at least one material having a coefficient of friction ranging from about 0.04 to about 0.4, thereby allowing relative movement between the cable jacket and the cable core and/or optical fiber (see claim 1 and paragraphs 4 and 164 of the present application).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874